DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 15/588915, now US Patent No. 10,467,578.  Claims 1-20 are pending.
2.	The IDS filed 10/18/19 has been considered.
3.	The disclosure is objected to because of the following informalities:
Paragraph [00122]- at line 2 “902-906” should be --602-606--.  
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 2, at lines 5-6 “by the computing system” lacks antecedence since there is no previous recitation of a computing system.  At line 2 “receiving the message” (both occurrences) lacks antecedence since there is no previous recitation of receiving a message.

C.	As per claim 20, at lines 3-4 “by the computing system” lacks antecedence since there is no previous recitation of a computing system.  
5.	Claims 1-20 are distinguishable over the prior art of record.  Claims 1-20 are directed to an article of manufacture including a non-transitory computer-readable medium having stored thereon program instructions which when executed by a computing device which perform the functions recited whereby the functions recited correspond to the steps of method claims 1-6 and 9-22 of the patented parent application, now US Patent No. 10,467,578.
6.	Claims 1 and 4-19 are allowed.  Claims 2, 3 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661